—Judgment of the Supreme Court, Bronx County (Elrich Eastman, J.), rendered on June 19, 1986, convicting defendant, after a jury trial, of escape in the second degree, criminal trespass in the third degree, possession of burglar tools, criminal mischief in the fourth degree, criminal possession of stolen property in the third degree, petit larceny and resisting arrest and sentencing him to concurrent terms of 2 to 4 years on the escape count, 90 days on the trespass count, and one year on the remaining convictions, unanimously affirmed.
Defendant was discovered by the complaining witnesses in the nonpublic nurses locker room of the Jacobi Hospital Screening Clinic. The physical evidence was found by the nurses within close proximity to the defendant and its connection to the defendant was clearly not at all tenuous and sufficiently relevant to be admitted (People v Mirenda, 23 NY2d 439, 453). A proper foundation was established for its admission and a sufficient chain of custody demonstrated. Concur—Murphy, P. J., Sullivan, Carro, Wallach and Rubin, JJ.